internal_revenue_service number release date index number ------------------------------------------ ------------------------- ----------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-154593-05 date january ------------------------------- ------------------------------ ------------------------------ --------------------------------- --------------------------- legend legend a ------------------------------------------------------------- b ------------------------------------------------------------- c ------------------------------------------------------------- d ------------------------------------------------------------ fc accounting firm accounting firm individual year year year year year year year country x dear ------------------------------- ------- ------- ------- ------- ------- ------- ------- ---------------------- ------------ -------------------------- ----------------------------------------------------------- taxpayers have represented the following facts the rulings contained in this letter are based upon information and this is in response to your letter dated date requesting an plr-154593-05 extension of time to file a qualified_electing_fund qef election with respect to a’s and b’s taxpayers’ investment in fc representations submitted by taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination facts for the purpose of investing in real_estate in country x taxpayers c and d formed fc under sec_351 of the internal_revenue_code code in year and adopted a taxable_year ending june for fc at the time of its formation taxpayers owned two shares of redeemable preferred_stock and c and d each owned one share of common_stock for a total of shares in year taxpayers c and d contributed additional capital to the corporation in exchange for the issuance of additional shares following the year contribution of capital taxpayers owned shares of redeemable preferred_stock and c and d each owned big_number shares of common_stock advisors to assist them in complying with u s tax laws and relied on those tax advisors to provide them with appropriate guidance to comply with the laws in year taxpayers engaged tax advisors from accounting firm who were qualified_tax professionals competent to render tax_advice with respect to the ownership of shares of a foreign_corporation in year fc was a passive_foreign_investment_company pfic within the meaning of sec_1297 of the code taxpayers continued to engage accounting firm until year however at no time did the tax advisors from accounting firm inform taxpayers c and d that fc was a pfic and of their need to make a qef election for fc or of the tax ramifications for failing to make such an election taxpayers contacted individual with accounting firm to discuss the tax implications of a proposed sale of one of the real_estate investments held by fc individual determined that fc was a pfic and advised that a qef election under sec_1295 should have been made with respect to taxpayers’ year consistent with that advice taxpayers are seeking relief under the special consent procedures of sec_1 f in year taxpayers engaged the services of accounting firm in year at all times during their ownership of fc taxpayers engaged competent tax taxpayers request the consent of the commissioner of the internal revenue sec_1295 provides that any pfic shall be treated as a qef with respect to plr-154593-05 as of the date of this request_for_ruling no representative of the internal_revenue_service has raised upon audit the pfic status of fc for any taxable_year of taxpayers ruling requested service to make a retroactive qef election under sec_1_1295-3 with respect to their year taxable_year law and analysis a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic commissioner to make a retroactive qef election for a taxable_year however the commissioner will grant relief under sec_1_1295-3 only if four conditions are satisfied the first requirement is that the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make a sec_1295 election sec_1_1295-3 provides that a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and knew of the availability of a sec_1295 election in addition a shareholder cannot claim reliance upon a qualified_tax professional if he knew or reasonably should have known that the tax professional relied upon was not competent to render tax_advice with respect to the ownership of shares of a foreign_corporation or did not have access to all relevant facts and circumstances with respect to stock ownership of a foreign_corporation and had access to all the relevant facts and circumstances they failed to advise taxpayers that fc was a pfic failed to make a qef election on taxpayers’ year federal_income_tax return and failed to advise taxpayers of the consequences of failing to make such an election thus taxpayers reasonably relied on a qualified_tax professional within the meaning of tax advisors from accounting firm were competent to render u s tax_advice under sec_1_1295-3 a taxpayer may request the consent of the this requirement is met in this case because taxpayers have entered into a the second requirement of sec_1_1295-3 is that granting consent will plr-154593-05 sec_1_1295-3 and further taxpayers did not know and should not reasonably be expected to have known that fc was a pfic not prejudice the interests of the u s government under sec_1 f i the interests of the u s government are prejudiced if granting relief would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation if granting relief would prejudice the interests of the u s government the commissioner may in his sole discretion grant consent to make the election provided the shareholder enters into a closing_agreement with the commissioner that requires the shareholder to pay an amount sufficient to eliminate any prejudice to the u s government as a consequence of the shareholder’s inability to file amended returns for closed taxable years sec_1_1295-3 closing_agreement with the commissioner that requires them to pay an amount sufficient to eliminate any prejudice to the united_states government as a consequence of their inability to file amended returns for closed taxable years in addition taxpayers have agreed to file an amended_return for each of their subsequent taxable years affected by the retroactive qef election the third requirement of sec_1_1295-3 is that the request must be made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder sec_1_1295-3 in this case the pfic status of fc has not been raised upon audit requirements set forth in sec_1_1295-3 must be met these include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted by the shareholder and any qualified_tax professional upon whose advice the shareholder relied sec_1_1295-3 iii these affidavits must describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure and the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional here affidavits meeting the requirements set forth in sec_1_1295-3 and iii as to the failure of accounting firm 1’s tax advisors to inform taxpayers of their need to make a qef election have been submitted and taxpayers have otherwise satisfied the procedural requirements of sec_1_1295-3 the final requirement of sec_1_1295-3 is that the procedural consent is granted to taxpayers to make a retroactive election for year under this private_letter_ruling is directed only to taxpayers who requested it section based on the information submitted and representations made a copy of this ruling must be attached to any_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this plr-154593-05 sec_1_1295-3 provided that they comply with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election k of the code provides that it may not be used or cited as precedent letter is being sent to taxpayers’ first representative cc ethan a atticks senior technical reviewer cc intl b02 office of associate chief_counsel international sincerely
